BLACKROCK ALLOCATION TARGET SHARES BATS: Series E Portfolio (the “Fund”) Supplement dated February 10, 2016 to the Prospectus dated July 29, 2015 Effective immediately, the following changes are made to the Fund’s Prospectus: The section of the Prospectus entitled “Fund Overview — Key Facts About BATS: Series E Portfolio — Portfolio Managers” is deleted in its entirety and replaced with the following: Portfolio Managers Name Portfolio Manager of the Fund Since Title Theodore R. Jaeckel, CFA 2014 Managing Director of BlackRock, Inc. Walter O’Connor, CFA 2014 Managing Director of BlackRock, Inc. Michael Perilli 2016 Associate of BlackRock, Inc. The section of the Prospectus entitled “Details About the Funds — How Each Fund Invests — BATS: Series E Portfolio — About the Portfolio Management of the BATS: Series E Portfolio” is deleted in its entirety and replaced with the following: ABOUT THE PORTFOLIO MANAGEMENT OF THE BATS: SERIES E PORTFOLIO The BATS: Series E Portfolio is managed by a team of financial professionals. Theodore R. Jaeckel, Jr., CFA, Walter O’Connor, CFA, and Michael Perilli are the portfolio managers and are jointly and primarily responsible for the day-to-day management of the Fund. Please see “Management of the Funds —Portfolio Manager Information” for additional information about the portfolio management team. The section of the Prospectus entitled “Management of the Funds — Portfolio Manager Information — BATS: Series E Portfolio” is deleted in its entirety and replaced with the following: BATS: Series E Portfolio The BATS: Series E Portfolio is managed by a team of financial professionals. Theodore R.
